DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-15, as filed in the preliminary amendment filed on 15 January 2021, are currently pending and have been considered below.  

Claims 1-8, 10, 12, 14, and 15 have been amended, and 
Claims 1-15 are currently pending.

Priority

This application claims continuation status priority of PCT FI2019/050547 filed 16 July 2019 claims continuation status priority of European Patent Office (EPO) Patent Application No. 18184120.6 filed on 18 July 2018.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1-15, the claim 1 cites the limitation “obtain an item from a plurality of items;” in line and this is limitation is not adequately defined and as such it is unclear what this term encompasses.  Is a physical item acquired, or is the description/identification/data of an item acquire in order to analyze the item and it marketing.  It is believed this is what the concept of the claims is discussing, but the Broadest Reasonable Interpretation (BRI) of the claims could be argued that this is a machine that physically selects a physical product.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume obtaining an item is obtaining information/data about an item.
Claims 2-15 depend from claim 1 discussed above and do not cure its deficiencies.

In regards to claims 8 and 9, claim 8 recites the limitation “The computing apparatus of (220) claim …” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears Applicant was trying to delete “(200)” but did not.  Examiner’s Note: For the purposes of this examination the examiner is going to assume (200) was deleted.
Claim 9 depends from claim 8 discussed above and does not cure its deficiencies.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-15, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-15 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to sending and receiving data to analyze purchase data, pricing, user profile, and market data to send targeted advertisements which is practically the definition of marketing.  points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-15 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1 will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1 recites, in part, 
obtain an item from a plurality of items;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
extracting meta-information including a conversion parameter and a reward, wherein the meta-information corresponds to a conversion associated with an advertisement displayed previously by a plurality of entities; and, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
receiving a plurality of claims for the conversion from one or more entities; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
selecting a claim corresponding to an entity from the plurality of claims based on the conversion parameter and information included in the plurality of claims; and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
transmitting information related to the selected claim.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data to analyze purchase data, pricing, user profile, and market data to send targeted advertisements which is practically the definition of marketing.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-4 and their related text and Paragraphs 0070, 0071, 0190-0196 of the specification (US Patent Application Publication No. 2021/0256547 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional elements of a computing apparatus and/or a processor. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-15 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-15 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US Patent Application Publication No. 2013/0198022 A1 – Hereinafter Zhang) and further in view of Ronen et al. (US Patent Application Publication No. 2015/0073931 A1 – Hereinafter Ronen).  
Claim 1:
Zhang teaches;
A computing apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the computing apparatus to: 
obtain an item from a plurality of items; (See Figures 1, 2, 3B, 5 and their related text.)
calculate at least one similarity score between a user attribute profile vector of at least one user and an item attribute vector of the item by comparing corresponding attribute values that are applicable to the item in the user attribute profile vector and in the item attribute vector; (See Figures 1, 2, 3B, 5 and their related text.)
obtain a targeting constraint for the item; (See at least paragraphs 0050 and 0053 the user/current selected product is the base constraint.)
provide an indication of the item. (See at least paragraphs 0069 and 0070.) 
Zhang teaches selecting products/items to present to a user, but does not appear to specify finding users similar to other users to send the information.
Ronen teaches finding users similar to other users to send the information in at least paragraphs 0053-0055 and Figure 3 and its related text.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of sending information taught by Zhang by finding users similar to other users to send the information as taught by Ronen in order allow marketers to extend their advertising reach.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The combination of Zhang and Ronen teaches all the limitations above, further Ronen teaches selecting based on a minimum threshold similarity in at least paragraph 0074.
The motivation to combine Zhang and Ronen is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 14 and 15:
The combination of Zhang and Ronen teaches all the limitations above, further Zhang teaches an indication of the item in at least paragraphs 0069 and 0070.
The motivation to combine Zhang and Ronen is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang and further in view of Ronen and further in view of Kimmerling et al.  (US Patent Application Publication No. 2018/0150858 A1 – Hereinafter Kimmerling).  
Claim 2:
The combination of Zhang and Ronen teaches all the limitations above but does not appear to specify pricing elasticity in determining the most effective pricing strategy.  
Kimmerling teaches pricing elasticity in determining the most effective pricing strategy in at least paragraphs 0097-0098 and 0111.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zhang and Ronen by using pricing elasticity in determining the most effective pricing strategy as taught by Kimmerling in order to maximize the effectiveness of ads and optimizing revenue.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 4, 5, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang and further in view of Ronen and further in view of Patel et al.  (US Patent Application Publication No. 2004/0103024 A1 – Hereinafter Patel).  
Claim 4:
The combination of Zhang and Ronen teaches all the limitations above but does not appear to specify campaign sensitivity.  
Patel teaches campaign sensitivity via “Effective Frequency” which is the number of times an ad should be shown to one person to realize the highest impact of the ad without wasting impressions on that individual in at least paragraphs 0072 and related text.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zhang and Ronen by using effective frequency as taught by Patel in order to minimize viewer annoyance.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 5:
The combination of Zhang, Ronen, and Patel teaches all the limitations above, further Ronen teaches the best ad selection (campaign appeal) in at least at least paragraphs 0069 and 0070.
The motivation to combine Zhang, Ronen, and Patel is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7:
The combination of Zhang, Ronen, and Patel teaches all the limitations above, further Ronen teaches a control parameter in at least paragraphs 0050 and 0053.
The motivation to combine Zhang, Ronen, and Patel is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 8-10:
The combination of Zhang, Ronen, and Patel teaches all the limitations above, further Patel teaches maximum and minimum limits and optimal pricing in at least paragraphs 0511-0578.
The motivation to combine Zhang, Ronen, and Patel is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 11-13:
The combination of Zhang, Ronen, and Patel teaches all the limitations above, further as discussed above Patel teaches effective number of ads, reach of ads, and optimal pricing.
The motivation to combine Zhang, Ronen, and Patel is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang and further in view of Ronen and further in view of Patel and further in view of Kimmerling.  
Claim 6:
The combination of Zhang, Ronen, and Patel teaches all the limitations above but does not appear to specify pricing elasticity in determining the most effective pricing strategy.  
Kimmerling teaches pricing elasticity in determining the most effective pricing strategy in at least paragraphs 0097-0098 and 0111.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zhang, Ronen, and Patel by using pricing elasticity in determining the most effective pricing strategy as taught by Kimmerling in order to maximize the effectiveness of ads and optimizing revenue.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681